Citation Nr: 1723642	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  07-32 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable evaluation for labile hypertension.  

2.  Whether the reduction from 60 percent to 30 percent evaluation for bronchitis, effective December 1, 2007, was proper.  

3.  Entitlement to an evaluation in excess of 30 percent for bronchitis.  

4.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1970 to February 1972.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2006 and September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The November 2006 rating decision, in pertinent part, denied a compensable evaluation for labile hypertension; denied TDIU; and proposed decreasing an evaluation from 60 percent to 30 percent for bronchitis.  The Veteran appealed for a higher evaluation for labile hypertension and a TDIU.  

The September 2007 rating decision decreased the evaluation from 60 percent to 30 percent for bronchitis, effective December 1, 2007.  The Veteran appealed the propriety of the reduction and for a higher evaluation.  

In January 2012 and November 2013, the Board remanded the issues of entitlement to higher evaluations for hypertension and bronchitis, the propriety of the reduction for bronchitis and TDIU for additional development.  As the actions specified in the remands have been substantially completed, these matters have been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Veteran was previously represented by The American Legion.  The record shows that in July 2016 the Veteran executed a VA Form 21-22 in favor of Florida Department of Veterans Affairs.  The Board recognizes this change in representation.

The issues of the propriety of rating reduction for bronchitis, higher evaluation for bronchitis, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's labile hypertension is not characterized by diastolic pressure predominantly 100mm or more, or systolic pressure predominantly 160mm or more, or a history of diastolic pressure predominantly 100mm or more which requires continuous medication for control.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006). There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Indeed, the Board finds that the notice requirements have been satisfied by letters in July 2006 and April 2014.  

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, during the relevant appeal period, the Veteran underwent a VA examination in July 2012.  

The Board finds that the examination report is adequate to decide the merits of the case, because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.

Higher Evaluation Claim

The Veteran is generally seeking a compensable evaluation for his hypertension.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

The relevant temporal focus for adjudicating the level of disability of an increased rating claim begins one year before the claim was filed.  As the instant claim for an increased rating was received in June 2006, the period for consideration will include evidence one year prior to the receipt of claim.

During the relevant appeal period, the Veteran's labile hypertension is currently evaluated as noncompensable under 38 C.F.R. § 4.104, Diagnostic Code 7101, effective May 11, 1972.

Under Diagnostic Code 7101, a 10 percent disability rating is warranted where the diastolic pressure (the lower number in a blood pressure reading) is predominantly 100mm or more, or the systolic pressure (the higher number) is predominantly 160mm or more, or; a minimum 10 percent evaluation for an individual with a history of diastolic pressure predominantly 100mm or more who requires continuous medication for control.  A 20 percent evaluation is warranted where the diastolic pressure is predominantly 110mm or more or when systolic pressure is predominantly 200mm or more.  A 40 percent disability rating is assigned where the diastolic pressure is predominately 120mm or more.  A 60 percent rating is assigned where the diastolic pressure is predominantly 130mm or more.

Extensive VA treatment records document the Veteran's regular VA clinic visits, which monitored his blood pressure and continued to treat his condition with medication.  A review of his records incrementally from January 2006 to September 2012 reflect that the Veteran's hypertension remained well-controlled.  From January 2006 to December 2007, the Veteran's blood pressure readings were no higher than 92mm diastolic (March 2006 VA Vitals Report) and 146mm systolic (March 2006 VA Vitals Report).  From February 2008 to November 2009, the Veteran's blood pressure readings were no higher than 96mm diastolic (February 2009 VA Vitals Report) and 156mm systolic (September 2009 VA Vitals Report).  From January 2010 to September 2012, the Veteran's blood pressure readings were no higher than 90mm diastolic (December 2011 VA Vitals Report) and 148mm systolic (December 2011 VA Vitals Report).  

In July 2012, the Veteran underwent a VA examination.  The examiner noted that the Veteran was under continuous medication and a low salt diet for his hypertension, which was found to be usually well-controlled.  Upon objective evaluation, the examiner found that the Veteran's current blood pressure readings were 130/80, 120/80, and 120/80.  No impact on his ability to work was noted.  

VA treatment records from November 2012 to July 2016 document elevated blood pressure readings taken coincident with hospitalizations for exacerbations of the Veteran's service-connected bronchitis.  In November 2012, the Veteran had blood pressure readings at their worst of 168/98, 182/96, 155/87, 161/93, 155/97, 150/90, and 159/88.  See November 2012 VA Vitals Report and November 2012 VA Discharge Summary.  In November 2014, the Veteran had blood pressure readings at their worst of 157/83 and 166/88.  See November 2014 VA Vitals Report and November 2014 VA Attending Admission Evaluation Note.  In June 2015, the Veteran had blood pressure readings at its worst of 162/79.  See June 2015 VA Vitals Report and June 2015 VA Internal Medicine Resident Admission Evaluation.  Otherwise, the Veteran's blood pressure readings during this period remained well-controlled.  

The Board finds that the medical evidence is the most probative evidence of record.  Throughout the entire appeal period, the Veteran's VA treatment records and July 2012 VA examination show that the Veteran did not have diastolic pressure predominantly 100mm or more, or systolic pressure predominantly 160mm or more.  Although the Veteran is taking continuous medication to control his hypertension, his diastolic pressure never met the 100mm threshold to satisfy the rating criteria for a compensable evaluation under Diagnostic Code 7101.  Now, the Board does recognize that the Veteran did, starting in November 2012, have elevated systolic pressure ranging from 150mm to 182mm.  However, as noted above, those readings all occurred during periods of hospitalization for the Veteran's service-connected bronchitis; thus, they tend to represent temporary fluctuations in his blood pressure, likely due to factors unrelated to his hypertension, rather than a manifestation of predominantly elevated blood pressure readings, based on a lack of control of his hypertension.  Notably, none of his records show that the Veteran's medication was adjusted based on the elevated readings or that his physicians described his hypertension as uncontrolled.  Therefore, the Board finds that the Veteran's hypertension requires continuous medication, but does not show blood pressure readings that are predominantly 100mm or more diastolic, or 160mm or more systolic, to warrant a 10 percent evaluation.  

The Board also finds that the evidence of record does not support the assignment of a staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's hypertension was more or less severe during the appeal period than is otherwise discussed above.

In sum, the preponderance of the evidence weighs against finding in favor a compensable evaluation for labile hypertension.  Therefore, the benefit-of-the-doubt rule does not apply, and the increased evaluation claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a compensable evaluation for labile hypertension is denied.  


REMAND

Unfortunately, another remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims so that the Veteran is afforded every possible consideration.

Regarding the Veteran's service-connected bronchitis, the determination of whether the rating reduction was proper and whether a higher evaluation is warranted is complicated by the fact that the Veteran was in receipt of a separate 60 percent evaluation for emphysema from December 14, 2010 to August 1, 2016.  However, the Veteran is now appealing the May 2016 rating decision which discontinued that separate evaluation and combined that evaluation for emphysema and bronchitis into a single 60 percent evaluation.  He has filed a June 2016 notice of disagreement (NOD), and April 2017 correspondence from the Agency of Original Jurisdiction has confirmed receipt of such NOD.  The Board finds that the issues of whether the reduction of the evaluation from 60 percent to 30 percent for bronchitis, effective December 1, 2007, was proper; and entitlement to a higher evaluation for bronchitis, are inextricably intertwined with the issue of entitlement to a separate compensable evaluation for emphysema.  It is premature to adjudicate the propriety of the rating reduction and the increased evaluation, without first considering whether the Veteran is entitled to a separate compensable evaluation for his emphysema.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Accordingly, the Board must defer adjudication until the issue of entitlement to a separate compensable evaluation for emphysema is addressed, to the extent that the Veteran performs the steps necessary to perfect his appeal after a statement of the case (SOC) is issued.  

With regard to the Veteran's TDIU claim, the Board finds that, as the issue of whether the Veteran is entitled to a TDIU may be affected by the outcome of his rating reduction and increased evaluation claims, the issues are inextricably intertwined.  The Veteran's TDIU cannot be decided until those claims have been considered.  See Harris v. Derwinski, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following actions:

After an SOC is furnished addressing the issue of entitlement to a separate compensable evaluation for emphysema, and provided that the Veteran perfects a timely appeal with respect to this issue, readjudicate the Veteran's claims for whether the rating reduction for bronchitis was proper, a higher evaluation for bronchitis, and a TDIU.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


